United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3387
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                  Mark Steven Hall

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                             Submitted: April 30, 2018
                               Filed: May 3, 2018
                                  [Unpublished]
                                 ____________

Before GRUENDER, BENTON, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

        Mark Hall directly appeals the sentence the district court1 imposed upon him
after revoking his supervised release. Hall’s counsel has moved for leave to withdraw

      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
and has filed a brief questioning whether the district court appropriately handled the
government’s nondisclosure of certain evidence to defense counsel prior to the
revocation hearing.

       We conclude that the district court’s response was appropriate. Hall knew the
nature of the undisclosed evidence, had an opportunity to confer with counsel during
a short continuance, and did not request a longer continuance. See Fed. R. Crim. P.
16(d)(2) (listing the available remedies for a party’s failure to comply with discovery
rules); United States v. Tibesar, 894 F.2d 317, 319 (8th Cir. 1990) (reviewing a
district court’s decision not to exclude evidence under Rule 16 for an abuse of
discretion).

      We accordingly affirm the judgment and grant counsel’s motion to withdraw.
                     ______________________________




                                         -2-